Title: [On Government, 1 and 8 April 1736]
From: Franklin, Benjamin
To: 


The first two essays of an untitled series on government which ran in the Gazette from April 1 to June 10, 1736, were reprinted by Duane (Works, IV, 340–6) in the apparent belief that Franklin wrote them. Sparks also included the two essays (Works, ii, 278–84), but pointed out that he had no reason for assuming that Franklin was the author except that they had appeared in the Gazette. He added: “The internal evidence does not appear very strong.” Bigelow likewise reprinted them, without comment (Works, i, 425–31), but Smyth correctly omitted them. The author, who wrote under the pseudonym “Z,” declared in the Gazette, July 15, 1736, that all the essays so signed, i.e., all those on government, “were written by the same Hand, without the Participation or Knowledge of a second Person.” John Webbe acknowledged authorship in the Gazette, July 28, 1737.
